Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit

No. 02-1399

                                  OSCAR DIAZ,

                          Plaintiff, Appellant,

                                         v.

                       FEDERAL BUREAU OF PRISONS,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                      Before

                         Selya, Lynch and Howard,
                             Circuit Judges.




     Oscar Diaz on brief pro se.
     Michael J. Sullivan, United States Attorney, and Nancy Rue,
Assistant U.S. Attorney, on brief for appellee.



                              January 24, 2003
         Per Curiam.      Upon de novo review of the district court

judgment in light of the parties' arguments and the record on

appeal, we affirm the summary judgment substantially for the

reasons set forth in the magistrate judge's report of December 20,

2001   and   the   district     judge's      order   of   February    7,    2002.

Appellant's     additional assignments of error relating to the in

camera    inspection     of    the   tape    recording    and   proof      of   its

authenticity,      and   the    court's      interpretation     of   appellant's

pleading, are meritless.

       Appellant's letter motion requesting a copy of the tape

recording is dismissed as moot.

       Affirmed.




                                       -2-